DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Responsive to the applicant’s amendments and arguments, the previous rejections have been removed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Clements (US 9477317 B1, published: 10/25/2016), Chen (US 20090169058 A1, published: 7/2/2009), and He (US 20150277700 A1, published: 10/1/2015), does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 16.
The prior art does not each wherein causing the displayer to adjust the 3D object displayed on the displayer comprises causing the displayer to change a position of the displayed 3D object in a depth direction in real time when the user's eye moves closer to or farther from the displayer and to display a different displayed angle of the displayed 3D object according to the tracked position and the tracked angle of the user's eye.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Seth A Silverman/Primary Examiner, Art Unit 2145